Exhibit 10.1

SIXTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT




THIS SIXTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (hereinafter referred to
as this “Sixth Amendment”) is made this 8th day of November, 2013, by and among


BEL FUSE INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of New Jersey, having an address located at
206 Van Vorst Street, Jersey City, New Jersey 07302 (hereinafter referred to as
the “Borrower”),


AND


BEL VENTURES INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having an address located at
c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as “Bel Ventures”),


AND


BEL POWER INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Massachusetts, having an address located
at c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as “Bel Power”),


AND


BEL TRANSFORMER INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having an address located at
c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as “Bel Transformer”),


AND


BEL CONNECTOR INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having an address located at
c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as “Bel Connector”),


AND


CINCH CONNECTORS, INC., a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, having an address located
at c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as “Cinch Connectors”),


AND


BEL WORKSOP LLC, a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware, having an address
located at c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey
07302 (hereinafter referred to as “Bel Worksop”, and hereinafter Bel Ventures,
Bel Power, Bel Transformer, and Bel Connector shall be collectively referred to
as the “Original Guarantors”, and hereinafter the Original Guarantors, Cinch
Connectors, and Bel Worksop shall be collectively referred to as the
“Guarantors”),


 
1

--------------------------------------------------------------------------------

 
AND


BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association duly
organized and validly existing under the laws of the United States of America,
having an office located at 750 Walnut Avenue, Cranford, New Jersey 07016
(hereinafter referred to as the “Lender”).


W I T N E S S E T H :


WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Credit and Guaranty Agreement dated February 12, 2007, executed by and among the
Borrower, the Lender, Bel Power Products Inc., a Delaware corporation
(hereinafter referred to as “Bel Power Products”), and the Original Guarantors
(hereinafter referred to as the “Original Loan Agreement”), (i) the Lender made
available to the Borrower an unsecured revolving credit loan facility in the
then-maximum principal amount of up to Twenty Million and 00/100
($20,000,000.00) Dollars for working capital purposes, capital expenditures, and
other lawful corporate purposes of the Borrower (hereinafter referred to as the
“Revolving Credit Facility”) and (ii) each Original Guarantor and Bel Power
Products, as an original guarantor, absolutely, irrevocably and unconditionally
guarantied the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of the “Borrower Obligations” (as such term is
defined in the Original Loan Agreement); and


WHEREAS, the Revolving Credit Facility is evidenced by that certain Revolving
Credit Loan Note dated February 12, 2007, executed by the Borrower, as maker, in
favor of the Lender, as payee (hereinafter referred to as the “Original
Revolving Credit Loan Note”), in the then-maximum principal amount of up to
$20,000,000.00; and


WHEREAS, Bel Power Products has merged with and into Bel Power, with Bel Power
being the surviving entity, as evidenced by (i) those certain Articles of Merger
Involving Domestic Corporations, Foreign Corporations or Foreign Other Entities
dated July 6, 2006 and filed with the Office of the Secretary of the
Commonwealth of Massachusetts on September 1, 2006 and (ii) that certain
Certificate of Merger dated January 10, 2008 and filed with the Secretary of
State of the State of Delaware on January 22, 2008; and


WHEREAS, pursuant to the terms, conditions, and provisions of that certain First
Amendment to Credit and Guaranty Agreement dated as of April 30, 2008, executed
by and among the Lender, the Borrower, and the Original Guarantors (hereinafter
referred to as the “First Amendment”), the Borrower, the Original Guarantors,
and the Lender amended the Original Loan Agreement for the purposes more fully
set forth and described therein; and


WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Second Amendment to Credit and Guaranty Agreement dated as of June 30, 2009,
executed by and among the Lender, the Borrower, and the Original Guarantors
(hereinafter referred to as the “Second Amendment”), the Borrower, the Original
Guarantors, and the Lender amended the Original Loan Agreement for the purposes
more fully set forth and described therein; and


WHEREAS, the Borrower acquired one hundred percent (100%) of the issued and
outstanding stock of Cinch Connectors (hereinafter referred to as the
“Acquisition”) on January 29, 2010 and, pursuant to the terms, conditions, and
provisions of that certain Guaranty Supplement No. 1 dated as of January 29,
2010, executed by and between Cinch Connectors and the Lender, Cinch Connectors
has been added as a “Subsidiary Guarantor” (as such term is defined in the Loan
Agreement) of the Revolving Credit Facility; and


 
2

--------------------------------------------------------------------------------

 
WHEREAS, in connection with the Acquisition, pursuant to the terms, conditions,
and provisions of that certain Third Amendment to Credit and Guaranty Agreement
dated as of January 29, 2010, executed by and among the Lender, the Borrower,
the Original Guarantors, and Cinch Connectors (hereinafter referred to as the
“Third Amendment”), the Borrower, the Original Guarantors, Cinch Connectors, and
the Lender amended the Original Loan Agreement for the purposes more fully set
forth and described therein; and


WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Fourth Amendment to Credit and Guaranty Agreement dated September 27, 2010, but
effective as of March 31, 2010, executed by and among the Lender, the Borrower,
the Original Guarantors, and Cinch Connectors (hereinafter referred to as the
“Fourth Amendment”), the Borrower, the Original Guarantors, Cinch Connectors,
and the Lender amended the Original Loan Agreement for the purposes more fully
set forth and described therein; and


WHEREAS, pursuant to the terms, conditions, and provisions of that certain Fifth
Amendment to Credit and Guaranty Agreement dated as of February 16, 2011, but
effective as of December 7, 2010, executed by and among the Lender, the
Borrower, and the Guarantors (hereinafter referred to as the “Fifth Amendment”),
the Borrower, Guarantors, and the Lender amended the Original Loan Agreement for
the purposes more fully set forth and described therein (hereinafter the
Original Loan Agreement, as amended and modified by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, and the Fifth
Amendment, shall be referred to as the “Loan Agreement”); and


WHEREAS, simultaneously with the execution of the Fifth Amendment, the Borrower
and the Lender executed that certain First Allonge to Revolving Credit Loan Note
dated as of February 16, 2011, but effective as of December 7, 2010, for the
purpose of increasing the principal amount evidenced by the Original Revolving
Credit Loan Note from “$20,000,000.00” to “$30,000,000.00” (hereinafter referred
to as the “First Allonge”, and hereinafter the Original Revolving Credit Loan
Note, as amended and modified by the First Allonge, shall be referred to as the
“Revolving Credit Loan Note”); and


WHEREAS, Bel Worksop was added as a Subsidiary Guarantor of the Revolving Credit
Facility in connection with the Fifth Amendment; and


WHEREAS, the Borrower, the Guarantors, and the Lender have agreed to further
amend and modify the terms, conditions, and provisions of the Loan Agreement
pursuant to the terms, conditions, and provisions of this Sixth Amendment for
the purposes more fully set forth and described herein; and


WHEREAS, defined terms used but not expressly defined herein shall have the same
meanings when used herein as set forth in the Loan Agreement.


NOW, THEREFORE, intending to be legally bound hereby the Borrower, the
Guarantors, and the Lender hereby promise, covenant, and agree as follows:


1.           Loan Agreement.  The Loan Agreement is hereby amended and modified
by this Sixth Amendment as follows:


(i)           The existing definition of “Applicable Margin” is hereby deleted
in its entirety and the following new definition of “Applicable Margin” is
hereby inserted in its place and stead:


 
3

--------------------------------------------------------------------------------

 
““Applicable Margin” means, at all times during the applicable periods set forth
below: (i) with respect to LIBOR Daily Floating Rate Advances, the percentage
set forth below under the heading “LIBOR Daily Floating Rate Margin”, (ii) with
respect to Eurodollar Advances, the percentage set forth below under the heading
“Eurodollar Margin”, and (iii) with respect to the Commitment Fee, the
percentage set forth below under the heading “Commitment Fee”.
 
WHEN THE CONSOLIDATED LEVERAGE RATIO IS:
 
GREATER THAN OR EQUAL TO
AND LESS THAN
LIBOR DAILY FLOATING RATE MARGIN
EURODOLLAR MARGIN
COMMITMENT FEE
2.00:1.00
 
1.50%
1.50%
0.25%
1.00:1.00
2.00:1.00
1.25%
1.25%
0.20%
 
1.00:1.00
1.00%
1.00%
0.15%



Changes in the Applicable Margin resulting from a change in the Consolidated
Leverage Ratio shall be based upon the Compliance Certificate most recently
delivered pursuant to Section 6.1(c) hereof and shall become effective on the
date such Compliance Certificate is delivered to the Lender.  Notwithstanding
anything to the contrary contained in this definition, if the Borrower shall
fail to deliver to the Lender a Compliance Certificate on or prior to any date
required hereby, the Consolidated Leverage Ratio shall be deemed to be greater
than 2.00:1.00 from and including such date to the date of delivery to the
Lender of such Compliance Certificate.”
 
(ii)           The existing definition of “Business Day” is hereby deleted in
its entirety and the following new definition of “Business Day” is hereby
inserted in its place and stead:


““Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close, or are in fact closed, in the state
where the Lender’s lending office is located, and, if such day relates to
amounts bearing interest at an offshore rate (if any), means any such day on
which dealings in dollar deposits are conducted among banks in the offshore
dollar interbank market.  All payments and disbursements which would be due on a
day which is not a Business Day will be due on the next Business Day.  All
payments received on a day which is not a Business Day will be applied to the
credit on the next Business Day.”


(iii)           The existing definition of “Change in Law” is hereby deleted in
its entirety and the following new definition of “Change in Law” is hereby
inserted in its place and stead:


““Change in Law” means the occurrence, after November 8, 2013, of the adoption
or taking effect of any new or changed law, rule, regulation or treaty, or the
issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any governmental authority; provided that (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives issued in connection therewith, and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued.”


 
4

--------------------------------------------------------------------------------

 
(iv)           The existing definition of “Eurodollar Rate” in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety and the following new
definition of “Eurodollar Rate” is hereby inserted in its place and stead:


““Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Advance, a rate per annum determined by the Lender pursuant to the following
formula:


Eurodollar Rate  =
                 Eurodollar Base
Rate                                                       
1.00 – Eurodollar Reserve Percentage



Where,


“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (or any successor thereto approved
by the Lender if the British Bankers Association is no longer making a LIBOR
rate available), as published by Reuters (or other commercially available source
providing quotations of such rate as selected by the Lender from time to time)
at approximately 11:00 a.m. London time two (2) London Banking Days before the
commencement of the interest period, for U.S. Dollar deposits (for delivery on
the first day of such interest period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
rate for that Interest Period will be determined by such alternate method as
reasonably selected by the Lender.  A “London Banking Day” is a day on which
banks in London are open for business and dealing in offshore dollars.


“Eurodollar Reserve Percentage” means the total of the maximum reserve
percentages for determining the reserves to be maintained by member banks of the
Federal Reserve System for Eurocurrency Liabilities, as defined in Federal
Reserve Board Regulation D, rounded upward to the nearest 1/100 of one
percent.  The percentage will be expressed as a decimal, and will include, but
not be limited to, marginal, emergency, supplemental, special, and other reserve
percentages.”


(v)           The following new definition is hereby inserted into Section 1.1
of the Loan Agreement in its proper place:


 
5

--------------------------------------------------------------------------------

 
““LIBOR Daily Floating Rate” means a fluctuating rate of interest which can
change on each banking day.  The rate will be adjusted on each banking day to
equal the British Bankers Association LIBOR Rate (or any successor thereto
approved by the Lender if the British Bankers Association is no longer making a
LIBOR rate available) for U.S. Dollar deposits for delivery on the date in
question for a one month term beginning on that date.  The Lender will use the
LIBOR rate as published by Reuters (or other commercially available source
providing quotations of such rate as selected by the Lender from time to time)
as determined at approximately 11:00 a.m. London time two (2) London Banking
Days prior to the date in question, as adjusted from time to time in the Bank’s
sole discretion for reserve requirements, deposit insurance assessment rates and
other regulatory costs.  If such rate is not available at such time for any
reason, then the rate will be determined by such alternate method as reasonably
selected by the Lender.”


(vi)           The following new definition is hereby inserted into Section 1.1
of the Loan Agreement in its proper place:


““LIBOR Daily Floating Rate Advances” means the Loans (or any portion thereof),
at such time as they (or such portions) are made and/or being maintained at a
rate of interest based upon the LIBOR Daily Floating Rate.”


(vii)           The existing definition of “Loan Documents” in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety and the following new
definition of “Loan Documents” is hereby inserted in its place and stead:


““Loan Documents” means, collectively, this Agreement, the Note, the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment, the
Fifth Amendment, the Sixth Amendment, the First Allonge, each Secured Hedging
Agreement and all other agreements, instruments and documents executed or
delivered in connection herewith.”


(viii)           The existing definition of “Revolving Maturity Date” in Section
1.1 of the Loan Agreement is hereby deleted in its entirety and the following
new definition of “Revolving Maturity Date” is hereby inserted in its place and
stead:


““Revolving Maturity Date” means October 14, 2016, or such earlier date on which
the Revolving Loans shall become due and payable, whether by acceleration or
otherwise.”


(ix)           The following new definition is hereby inserted into Section 1.1
of the Loan Agreement in its proper place:


““Sixth Amendment” shall mean that certain Sixth Amendment to Credit and
Guaranty Agreement dated November 8, 2013, executed by and among the Borrower,
the Lender, and the then current Subsidiary Guarantors as of the date of such
Sixth Amendment to Credit and Guaranty Agreement, pursuant to which the parties
thereto amended and modified the terms, conditions, and provisions of this
Agreement.”


 
6

--------------------------------------------------------------------------------

 
(x)           Section 3.1(c)(i) of the Loan Agreement is hereby deleted in its
entirety, and the following is hereby inserted in its place and stead:


“(i)           in the case of an ABR Advance or a LIBOR Daily Floating Rate
Advance, on the first Business Day of each April, July, October and January
commencing on the first of such days to occur after such ABR Advance or LIBOR
Daily Floating Rate Advance is made or any Eurodollar Advance is converted to an
ABR Advance or a LIBOR Daily Floating Rate Advance.”


(xi)           Section 3.1(d) of the Loan Agreement is hereby deleted in its
entirety, and the following is hereby inserted in its place and stead:


“(d)           Computations.  Interest on the Loans shall be calculated on the
basis of a 360-day year, in each case, for the actual number of days elapsed.
The Lender shall, as soon as practicable, notify the Borrower of the effective
date and the amount of each change in the Prime Rate, to the extent interest
payable is based on the Prime Rate, but any failure to so notify shall not in
any manner affect the obligation of the Borrower to pay interest on the Loans in
the amounts and on the dates required.  Each determination of a rate of interest
by the Lender pursuant to the Loan Documents shall be conclusive and binding on
all parties hereto absent manifest error.  The Borrower acknowledges that to the
extent interest payable is based on the Prime Rate, such rate is only one of the
bases for computing interest on loans made by the Lender, and by basing interest
payable on the Prime Rate, the Lender has not committed to charge, and the
Borrower has not in any way bargained for, interest based on a lower or the
lowest rate at which the Lender may now or in the future make loans to other
borrowers.”


(xii)           Section 3.2(a) of the Loan Agreement is hereby deleted in its
entirety, and the following is hereby inserted in its place and stead:


“(a)           Commitment Fee.  The Borrower agrees to pay to the Lender, a fee
(hereinafter referred to as the “Commitment Fee”), during the period from the
Effective Date through the Business Day immediately preceding the Revolving
Maturity Date, at a rate per annum equal to the Applicable Margin on the daily
unused Revolving Commitment. The Commitment Fee shall be payable (i) quarterly
in arrears on the first Business Day of each April, July, October and January,
commencing on January 2, 2014, (ii) on the date of any reduction in the
Revolving Commitment (to the extent of such reduction) and (iii) on the
Revolving Maturity Date. The Commitment Fee shall be calculated on the basis of
a 360 day year, as the case may be, for the actual number of days elapsed.”


 
7

--------------------------------------------------------------------------------

 
(xiii)           Section 3.6(a) of the Loan Agreement is hereby deleted in its
entirety, and the following is hereby inserted in its place and stead:


“(a)           Increased Costs.  The Borrower will pay the Lender, on demand,
for the Lender’s costs or losses arising from any Change in Law which are
allocated to this Agreement or any credit outstanding under this Agreement.  The
allocation will be made as determined by the Lender, using any reasonable
method.  The costs include, without limitation, (i) any reserve or deposit
requirements (excluding any reserve requirement already reflected in the
calculation of the interest rate in this Agreement) and (ii) any capital
requirements relating to the Lender’s assets and commitments for credit.”


(xiv)           Section 3.6(c) is hereby deleted in its entirety, and the
following is hereby inserted in its place and stead:


“(c)           Illegality.  Notwithstanding any other provision hereof, if the
Lender shall reasonably determine that any law, regulation, treaty or directive,
or any change therein or in the interpretation or application thereof, shall
make it unlawful for it to make or maintain any Eurodollar Advance or any LIBOR
Daily Floating Rate Advance as contemplated by this Agreement, the Lender shall
promptly notify the Borrower thereof, and (i) the commitment of the Lender to
make Eurodollar Advances and/or LIBOR Daily Floating Rate Advances shall
forthwith be suspended, (ii) the Lender shall fund each requested Eurodollar
Advance and/or LIBOR Daily Floating Rate Advance as an ABR Advance and (iii) the
portion of the Loans then outstanding as Eurodollar Advances and/or LIBOR Daily
Floating Rate Advances, if any, shall be converted automatically to ABR Advances
on the last day of the then current Interest Period applicable thereto, with
respect to Eurodollar Advances, or on the next Business Day, with respect to
LIBOR Daily Floating Rate Advances, or at such earlier time as may be required
by law. The commitment of the Lender with respect to Eurodollar Advances and
LIBOR Daily Floating Rate Advances shall be suspended until the Lender shall
notify the Borrower that the circumstances causing such suspension no longer
exist. Upon receipt of such notice by the Borrower, the Lender’s commitment to
make or maintain Eurodollar Advances and LIBOR Daily Floating Rate Advances
shall be reinstated.”


(xv)           Section 3.6(d) of the Loan Agreement is hereby deleted in its
entirety, and the following is hereby inserted in its place and stead:


“(d)           Substituted Interest Rate. In the event that the Lender shall
have determined (which determination shall be conclusive and binding upon the
Borrower) that (i) by reason of circumstances affecting the interbank eurodollar
market either adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate and/or the LIBOR Daily Floating Rate applicable pursuant to
Section 3.1 hereof or (ii) the applicable Eurodollar Rate and/or the LIBOR Daily
Floating Rate will not adequately and fairly reflect the cost to the Lender of
maintaining or funding loans bearing interest based on such Eurodollar Rate
and/or LIBOR Daily Floating Rate, with respect to any portion of the Loans that
the Borrower has requested be made as Eurodollar Advances and/or LIBOR Daily
Floating Rate Advances (each, an “Affected Advance”), the Lender shall promptly
notify the Borrower (by telephone or otherwise, to be promptly confirmed in
writing) of such determination. If the Lender shall give such notice, (1) any
Affected Advances shall be made as ABR Advances, (2) the Loans (or any portion
thereof) that were to have been converted to Affected Advances shall be
converted to ABR Advances and (3) any outstanding Affected Advances shall be
converted, on the last day of the then current Interest Period with respect
thereto, with respect to Eurodollar Advances, or on the next Business Day, with
respect to LIBOR Daily Floating Rate Advances, to ABR Advances.  Until the
Lender shall have withdrawn, in an express writing, any notice given under
clauses (i) or (ii) above, no further Eurodollar Advances and/or LIBOR Daily
Floating Rate Advances shall be required to be made by the Lender, nor shall the
Borrower have the right to convert all or any portion of the Loans to Eurodollar
Advances or LIBOR Daily Floating Rate Advances.”


 
8

--------------------------------------------------------------------------------

 
(xvi)           Section 7.14(a) is hereby deleted in its entirety, and the
following is hereby inserted in its place and stead:


“(a)           Minimum Consolidated Net Worth.  Effective beginning as of the
December 31, 2013 test date and at all times thereafter until the Revolving
Maturity Date, the Borrower shall not permit its Consolidated Net Worth to be
less than, as of the last day of any fiscal quarter, an amount equal to
$160,000,000.00.”


(xvii)           Section 7.14(c) is hereby deleted in its entirety, and the
following is hereby inserted in its place and stead:


“(c)           Maximum Consolidated Leverage Ratio.  The Borrower shall not
permit its Consolidated Leverage Ratio, as of the last day of any fiscal
quarter, to be greater than 2.50-to-1.00.”


 (xviii)                      Additionally, it is the intention of the Borrower,
the Guarantors and the Lender that Borrower shall no longer have the ability to
request and receive ABR Advances pursuant to the Loan Agreement.  Instead, the
Borrower shall have the option to request and obtain LIBOR Daily Floating Rate
Advances pursuant to the terms, conditions and provisions of the Loan Agreement,
as amended by this Sixth Amendment.  In furtherance of the foregoing, each and
every reference to “ABR Advance” or “ABR Advances” contained in the Loan
Agreement shall hereafter be deemed to be a reference to “LIBOR Daily Floating
Rate Advance” or “LIBOR Daily Floating Rate Advances”, as applicable, and each
and every reference to “Alternate Base Rate” contained in the Loan Agreement
shall hereafter be deemed to be a reference to “LIBOR Daily Floating
Rate”.  Notwithstanding the foregoing terms, conditions or provisions of this
clause (xviii) to the contrary, (a) the defined term “ABR Advances” as set forth
in Section 1 of the Loan Agreement shall not be affected by this clause (xviii),
(b) the defined term “Alternate Base Rate” as set forth in Section 1 of the Loan
Agreement shall not be affected by this clause (xviii), and (c) Sections
3.1(c)(i), 3.6(c) and 3.6(d), as amended by this Sixth Amendment (other than
this clause (xviii)), shall not be affected by this clause (xviii).


 
9

--------------------------------------------------------------------------------

 
(xix)           Any and all references to the “Loan Agreement” are hereby
amended and modified to refer to the Loan Agreement as amended and modified by
this Sixth Amendment.


(xx)           Any and all references to the “Note” are hereby amended and
modified to refer to the Revolving Credit Loan Note as amended and modified by
this Sixth Amendment.


2.           Amendments to other Loan Documents.  Any and all references in any
Loan Document to the “Loan Agreement” and the “Note” are hereby amended and
modified to refer to the Loan Agreement, as amended and modified by this Sixth
Amendment, and the Revolving Credit Loan Note, as amended and modified up
through this Sixth Amendment.


3.           Remaking of Representations and Warranties.  All representations
and warranties contained in the Loan Agreement, as amended and modified by this
Sixth Amendment, and all of the other Loan Documents as amended and modified up
through this Sixth Amendment, are true, accurate, and complete as of the date
hereof and shall be deemed continuing representations and warranties so long as
the Revolving Credit Facility shall remain outstanding.


4.           No Amendment of Other Terms.  All other terms and conditions of the
Loan Agreement, as amended and modified by this Sixth Amendment, the Revolving
Credit Loan Note, as amended and modified up through this Sixth Amendment, and
all of the other Loan Documents, in each case as amended and modified up through
this Sixth Amendment, remain in full force and effect, except as amended and
modified herein, and the parties hereto hereby expressly confirm and reaffirm
all of their respective liabilities, obligations, duties and responsibilities
under and pursuant to the Loan Agreement, the Revolving Credit Loan Note, and
all of the other Loan Documents.


5.           Further Agreements and Representations.  The Borrower and the
Guarantors do hereby (i) ratify, confirm, and acknowledge that the Loan
Agreement, as amended and modified by this Sixth Amendment, the Revolving Credit
Loan Note, as amended and modified up through this Sixth Amendment, and all
other Loan Documents, in each case as amended and modified up through this Sixth
Amendment, continue to be valid, binding and in full force and effect, (ii)
acknowledge and agree that, as of the date hereof, the Borrower has no defense,
set-off, counterclaim, or challenge against the payment of any sums due and
owing to the Lender or the enforcement of any of the terms of the Loan Agreement
and/or any of the other Loan Documents, (iii) acknowledge and agree that all
representations and warranties of the Borrower and the Guarantors contained in
the Loan Agreement and the other Loan Documents are true, accurate, and correct
as of the date hereof as if made on and as of the date hereof, except to the
extent any such representation or warranty is by its terms limited to a certain
date or dates in which case it remains true, accurate, and correct as of such
date or dates and that none of the corporate documents of the Borrower or the
Guarantors have been materially amended, modified, or supplemented since
February 12, 2007 (or, in the case of Cinch Connectors and Bel Worksop, since
January 29, 2010 and December 7, 2010, respectively), and (iv) represent and
warrant that the Borrower and the Guarantors have taken all necessary action
required by law and by their respective corporate governing documents to execute
and deliver this Sixth Amendment and that such execution and delivery
constitutes the legal and validly binding action of such entities.


6.           No Novation.  It is the intention of the parties hereto that this
Sixth Amendment shall not constitute a novation.


7.           Additional Documents; Further Assurances. The Borrower and the
Guarantors hereby covenant and agree to execute and deliver to the Lender, or to
cause to be executed and delivered to the Lender contemporaneously herewith, at
their sole cost and expense, any other documents, agreements, statements,
resolutions, certificates, opinions, consents, searches, and information as the
Lender may reasonably request in connection with the matters or actions
described herein.  The Borrower and the Guarantors hereby further covenant and
agree to execute and deliver to the Lender, or to use reasonable efforts to
cause to be executed and delivered to the Lender, at their sole cost and
expense, from time to time, any and all other documents, agreements, statements,
certificates, and information as the Lender shall reasonably request to evidence
or effect the terms of the Loan Agreement, and/or any of the other Loan
Documents.  All such documents, agreements, statements, etc., shall be in form
and content reasonably acceptable to the Lender.


 
10

--------------------------------------------------------------------------------

 
8.           Fees, Costs, Expenses and Expenditures. The Borrower shall pay all
of the Lender’s reasonable expenses in connection with this Sixth Amendment,
including, without limitation, reasonable fees and disbursements of Lender’s
legal counsel.


9.           No Waiver.  Nothing contained herein constitutes an agreement or
obligation by the Lender to grant any further amendments to any of the Loan
Documents, as amended and modified hereby, and nothing contained herein
constitutes a waiver or release by the Lender of any rights or remedies
available to the Lender under the Loan Documents, as amended and modified
hereby, at law or in equity.


10.           Waiver, Release and Indemnification by the Borrower and Waiver and
Release by the Guarantors.  To induce the Lender to enter into this Sixth
Amendment, the Borrower and the Guarantors, and any person or entity claiming by
or through any or all of them, each waives and releases and forever discharges
the Lender and its officers, directors, shareholders, agents, parent
corporation, subsidiaries, affiliates, trustees, administrators, attorneys,
predecessors, successors, and assigns and the heirs, executors, administrators,
successors, and assigns of any such person or entity, as releasees (hereinafter
collectively referred to as the “Releasees”) from any liability, damage (whether
direct or indirect, consequential, special, exemplary, or punitive), claim
(including, without limitation, any claim for contribution or indemnity), loss
or expense of any kind, in each case whether now known or unknown, past or
present, asserted or unasserted, contingent or liquidated, at law or in equity,
that it may have against any Releasee arising from the beginning of time through
the date hereof arising out of or relating to the Revolving Credit
Facility.  The Borrower further agrees to indemnify and hold the Releasees
harmless from any loss, damage, judgment, liability, or expense (including
attorneys’ fees) suffered by or rendered against the Lender on account of any
claims of third parties arising out of or relating to the Revolving Credit
Facility.  The Borrower further states that it has carefully read the foregoing
release and indemnity and the Guarantors further state that they have carefully
read the foregoing release, and each of the Borrower and the Guarantors knows
the contents thereof and grants the same as its own free act and deed.
 
11.           Binding Effect; Governing Law.  This Sixth Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and/or assigns.  This Sixth Amendment shall be governed by and
construed in accordance with the laws of the State of New Jersey.


12.           Counterparts.  This Sixth Amendment may be executed by one or more
of the parties to this Sixth Amendment in any number of separate counterparts
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Lender, the Borrower, and the Guarantors have duly
executed and delivered this Sixth Amendment, all as of the day and year first
written above.


BORROWER:
 
 
BEL FUSE INC., a New Jersey corporation





By:
 /s/ Colin Dunn  

 
Colin Dunn

 
Vice President





 
GUARANTORS:



BEL VENTURES INC., a Delaware corporation


BEL POWER INC., a Massachusetts corporation


BEL TRANSFORMER INC., a Delaware corporation


BEL CONNECTOR INC., a Delaware corporation


CINCH CONNECTORS, INC., a Delaware corporation


 
AS TO EACH OF THE FOREGOING:





By:
 /s/ Colin Dunn  

 
Colin Dunn

 
Vice President of each of the above-referenced corporations





BEL WORKSOP LLC,
a Delaware limited liability company


By:           Bel Fuse Inc., its sole member




By:         /s/ Colin Dunn                                            
Colin Dunn
 
Vice President




 
12

--------------------------------------------------------------------------------

 



 
LENDER:



 
BANK OF AMERICA, N.A.







By:       /s/ David J.
Bardwil                                                                   
David J. Bardwil
Senior Vice President

 
 
 
 